DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 09 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0204513 to Davidson et al.
In regards to claim 1, Davidson teaches an optical connector (Figures 1-4; 100) comprising a housing (200) configured to be removably inserted into a receptacle of an adapter (400), wherein the adapter comprises a receptacle hook received in the receptacle and comprising a first hook arm (408) and a second hook arm (408) in opposing relation with the first hook arm [0036] and at least one ferrule (208) received in the housing wherein the optical connector has first and second recesses (220)on opposite sides of the optical connector; and wherein the optical connector is configured so that when the optical connector is received in the receptacle of the 
	In regards to claim 9, Davidson teaches the housing defines an interior space and comprises a wall that extends 360° about the interior space, each of the first and second ferrules being received in the interior space.
	In regards to claim 10, Davidson teaches an inner front body (206) and an inner back body (212) connected to the inner front body, the inner front body and the inner back body being received in the housing.
	In regards to claim 11, Davidson teaches the inner front body comprises first and second longitudinal wall portions extending along a longitudinal axis on opposite ends of the inner front body, the inner front body having open sidewalls between the first and second longitudinal wall portions.

	In regards to claim 13, Davidson teaches the connector housing has a connector height and a connector width, the connector housing comprising first and second connector side walls spaced apart along the connector width and first and second connector end walls spaced apart along the connector height.
	In regards to claims 14-16, Davidson teaches the connector housing further comprises a first external alignment key formed on the first connector end wall and a second external alignment key formed on the second connector end wall, wherein each of the first and second external alignment keys has a first longitudinal edge and a second longitudinal edge, the first longitudinal edge of each of the first and second external alignment keys being spaced apart widthwise from the second longitudinal edge of the respective one of the first and second external alignment keys in a first widthwise direction and wherein the first longitudinal edge of the first alignment key is offset along the connector width from the first longitudinal edge of the second alignment key.  Referring to Figures 1 and 2, Figures 1 and 2 show latches on the ferrule holder 206 which clip into housing 200. Figure 1 shows the two components clipped together.  
	In regards to claim 17, Davidson teaches an optical connector (Figures 1-4; 100) comprising first and second ferrules (208), first and second ferrule springs (210) disposed on the first and second ferrules, a single-piece front body (206) having an interior in which the front body supports the first and second ferrules and a single-piece back body (212) coupled to the front body such that the back body compresses the first and second ferrule springs against the first and second ferrules to yieldably bias the first and second ferrules in a forward direction.  But Davidson fails to expressly disclose wherein the optical connector is sized so that the optical .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TINA M WONG/Primary Examiner, Art Unit 2874